Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Knotts on 11/24/2021.

The application has been amended as follows: 
Lines 1-3 of claim 1 currently read “A seal comprising: 
a seal panel having lateral sides and an aero-restoration surface that is shaped and sized to seal an aircraft wing slat track opening; and”, this has been amended to “A seal system comprising: 
a pair of spaced apart tracks forming an opening therebetween;
a seal panel having lateral sides and an aero-restoration surface that is shaped and sized to seal the opening; and”.
Line 1 of claim 5 currently reads “engage slat seal tracks of a wing”, this has been replaced with “engage the pair of spaced apart tracks of a wing”.
Line 3 of claim 5 currently reads “lock surface of the slat seal tracks”, this has been replaced with “lock surface of the pair of spaced apart tracks”.
Line 1 of claim 9 currently reads “engage slat seal tracks of a wing”, this has been replaced with “engage the pair of spaced apart tracks of a wing”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable because the prior art of record fails to teach or suggest a seal system comprising; a pair of spaced apart tracks forming an opening therebetween; a seal panel having lateral sides and an aero-restoration surface that is shaped and sized to seal the opening and a seal locking mechanism coupled to the seal panel, the seal locking mechanism being configured to resiliently move, under impetus of an actuator, between an unbowed position and a bowed position.
The best prior art of record is Hideki (JP 2013219878) which does teach a seal having lateral sides and a seal locking mechanism coupled to the seal panel, the seal locking mechanism being configured to resiliently move, under impetus of an actuator, between an unbowed position and a bowed position.  But Hideki does not teach a pair of spaced apart tracks forming an opening therebetween; the seal panel having an aero-restoration surface that is shaped and sized to seal the opening.  It would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Hideki located between a pair of spaced apart tracks to seal an opening between the tracks because the system of Hideki is a grommet used to seal the gap between a hole and a wire located within the hole, modifying Hideki to fit between a pair of spaced apart tracks would require completely changing the structure of Hideki and there is no obvious motivation to do so.
Another prior art of record is Wilson (PGPub #2013/0214096) which does teach a seal system comprising; a pair of spaced apart tracks forming an opening therebetween; a seal panel having lateral sides and an aero-restoration surface that is shaped and sized to seal the opening and a seal locking mechanism coupled to the seal panel, but Wilson does not teach the seal locking mechanism being configured to resiliently move, under impetus of an actuator, between an unbowed position and a 
Claims 10, and 16 are allowable due to the reasons stated in the Non-Final rejection mailed on 8/26/2021.  Claims 2-9, 11-15, and 17-20 are allowable due to their respective dependence on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647